IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                              November 5, 2008
                               No. 08-20329
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee
v.

DON RAY VICTORIA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 4:07-CR-377-ALL


Before DAVIS, STEWART, and DENNIS, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Don Ray Victoria presents
arguments that he concedes are foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to
the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g) (2006).
Appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.